Exhibit 10.8

AMENDMENT TO EMPLOYMENT AGREEMENT

This Amendment (“Amendment”) to the Employment Agreement dated June 11, 2008
(“Agreement”) between Dr. Christopher Anzalone (“Executive”) and Arrowhead
Research Corporation (“Company”), a Delaware corporation located at 201 S. Lake
Avenue, Suite 703, Pasadena, CA 91101, is made and entered into as May 12, 2009
(“Effective Date”).

WHEREAS, the Company and the Executive seek to amend the Agreement;

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, such parties intending to be legally
bound, agree as follows:

Section 5(b) of the Agreement shall be discharged and rendered moot in its
entirety; and replaced with the following replacement Section 5(b):

(b) Termination of Employment. If the Employment Period is terminated by the
Company without Cause or by Executive with Good Reason, Executive shall be
entitled to receive (i) a one-time lump sum payment of an amount equal to one
month’s Base Salary payable as a special severance payment on the date of
termination; and (ii) a one time lump sum payment of an amount equal to the
premiums for thirty (30) days’ of medical and dental benefits on the date of
termination. Notwithstanding anything herein to the contrary, no amounts shall
be payable pursuant to this Section 5(b) unless and until Executive has executed
and delivered to the Company a general release in favor of the Company in form
and substance reasonably satisfactory to the Board and only so long as Executive
has not breached the provisions of Sections 7, 8 and 9 hereof. Except as
provided in this Section 5(b), Executive shall not be entitled to any other
salary, compensation or benefits after termination of the Employment Period.

IN WITNESSETH WHEREOF, each of the parties has duly executed the Amendment
effective as of the Effective Date.

 

Dated: May 12, 2009

    ARROWHEAD RESEARCH CORPORATION    

/s/ Paul C. McDonnel

    Paul C. McDonnel     Chief Financial Officer

Dated: May 12, 2009

    EXECUTIVE    

/s/ Christopher Anzalone

    Dr. Christopher Anzalone     Chief Executive Officer